UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2356


PATRICK JAMES MCNAMARA,

                Plaintiff - Appellant,

          v.

COMMONWEALTH   OF    VIRGINIA,   Division   of   Child    Support
Enforcement,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00782-HEH)


Submitted:   May 24, 2011                   Decided:     June 7, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick James McNamara, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick   James    McNamara     appeals    the   district    court’s

order dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          McNamara v. Commonwealth of Va., No. 3:10-cv-

00782-HEH (E.D. Va. Nov. 16, 2010).                 We deny the motion for

default judgment and dispense with oral argument because the

facts    and    legal    contentions     are   adequately       presented    in   the

materials      before    the     court   and   argument    would    not     aid   the

decisional process.

                                                                            AFFIRMED




                                          2